—Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered August 11, 1999, convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 3 to 6 years, unanimously affirmed.
We perceive no basis for reducing the sentence. To the extent that defendant is challenging the evidence that would have been presented had the case gone to trial, such challenge is foreclosed by his guilty plea (People v Taylor, 65 NY2d 1). Concur — Saxe, J.P., Sullivan, Ellerin, Lerner and Gonzalez, JJ.